Citation Nr: 0930144	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sciatica, right lower extremity.

2.  Entitlement to an initial compensable evaluation for 
sciatica, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  The 
Veteran filed a timely appeal of these decisions to the 
Board.  

In March 2009, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge at the local regional office.  A 
transcript of the hearing testimony has been associated with 
the claims file.  At the hearing, the record was held open 
for 30 days in order to allow the Veteran additional time to 
submit evidence in connection with the claim.  Additional 
evidence was submitted within this time period.

The Board notes that the evaluation of the Veteran's service-
connected right and left lower extremity sciatica does not 
represent the maximum available benefit for this disability.  
A higher evaluation therefore does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
addition, as the claims involve a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

In this case, the Board observes that following the RO's 
issuance of the February 2008 supplemental statement of the 
case and following the March 2009 hearing before the Board, 
additional medical evidence pertinent to the Veteran's claims 
was associated with the Veteran's claims file.  

Here, the Board notes that the Veteran submitted additional 
medical evidence at and prior to the March 2009 hearing that 
was accompanied by a waiver of initial RO consideration.  
This waiver applied specifically to items submitted as of the 
date of the hearing.  The additional medical evidence 
submitted after the hearing date was not accompanied by an 
additional waiver of RO consideration. In such a situation, 
the law requires that the RO initially consider the evidence, 
re-adjudicate the claim, and issue an appropriate 
supplemental statement of the case (SSOC).  38 C.F.R. 
§§ 19.31, 19.37, 20.1304(c).  

Next, the Board notes that the Veteran's last VA examination 
with respect to his lower extremity sciatica is dated in 
August 2004.  Since that time, the Veteran has complained of 
increasing symptoms in his legs and has submitted medical 
records indicating a worsening in his condition.  

Because the Veteran's last VA examination is nearly five 
years old and because the Veteran has indicated that his 
disability has worsened, the Board concludes that this matter 
must be remanded for the Veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Finally, the Board notes that the Veteran has identified 
records related to his disabilities that have not been 
associated with the Veteran's claims file.  In his testimony 
before the Board, the Veteran reported that he was receiving 
recent medical care at the Huntington VA Medical Center and 
treatment form his private physician, Dr. Caraway.  Records 
from the Huntington VA Medical Center dated since July 2006, 
and any additional recent identified treatment records from 
Dr. Caraway, should be requested and associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, the Board notes that, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores in connection 
with his claim for a higher evaluations for his service-
connected right and left lower extremity sciatica.  Upon 
remand, therefore, the RO should provide full VCAA notice as 
set forth in Vazquez-Flores in connection with the Veteran's 
claim for increased rating for right and left lower extremity 
sciatica.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim for increase rating, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
(ii) notice of the requirements for a 
higher evaluation under the Diagnostic 
Codes governing his claimed disabilities, 
(iii) notice that an increased rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the conditions for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (iv) examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should 
include records of his treatment at the 
Huntington VA Medical Center dated since 
July 2006, and any recent identified 
records from the Veteran's private 
physician, Dr. Caraway.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected right and left lower 
extremity sciatica.  It is imperative 
that the examiner who is designated to 
examine the Veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.   All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether 
the Veteran's right and left lower 
extremity sciatica is productive of 
incomplete paralysis of the sciatic 
nerve for each extremity and if so, 
whether the condition for each 
extremity is mild, moderate, moderately 
severe, or severe with marked muscular 
atrophy.  The examiner should also 
indicate whether or not the condition 
is productive of complete paralysis of 
the sciatic nerve, to include whether 
the foot dangles and drops, whether 
there is no active movement possible of 
muscles below the knee, and/or whether 
flexion of the knee is weakened or 
(very rarely) lost. 

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  Then, the RO should again review the 
Veteran's claims.  If any determination 
remains adverse, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




